NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on Aug 17th, 2021. Claim 2 has been cancelled. Thus, claims 1, 3-11 are pending. Claims 1, 6-7, 9 -11 are independent.

Allowable Subject Matter
Claims 1, 3-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Publication No. 2013/0169514 to Edwards et al. (hereinafter “Edwards:”) discloses a system, method and apparatus for configuring a dense pack of virtual mission control stations within a confined area and the information for a mission is received at a control station, where the virtual mission control station includes a display system, a motion capture system, a number of input devices, a dense pack seat associated with the number of input devices, and a processor unit. 

Regarding claim 1, Edwards taken singly or in combination with other prior art of record, does not disclose or teach a drone maneuvering system comprising: a drone; and a maneuvering signal transmitter set configured to maneuver the drone as taught in claim 1.

Regarding claim 6, Edwards taken singly or in combination with other prior art of record, does not disclose or teach a drone maneuvering system comprising: a drone; and a maneuvering signal transmitter set configured to maneuver the drone as taught in claim 6.

Regarding claim 7, Edwards taken singly or in combination with other prior art of record, does not disclose or teach a maneuvering signal transmitter set comprising: a first transmitter configured to control at least forward, left, and right movement of a drone; and a second transmitter configured to control vertical movement and rotational movement of the drone as taught in claim 7.

Regarding claim 9, Edwards taken singly or in combination with other prior art of record, does not disclose or teach a drone maneuvering method comprising detecting a tilt of a foot of a pilot by a tilt information detector as a movement of a spherical body as taught in claim 9.

Regarding claim 10, Edwards taken singly or in combination with other prior art of record, does not disclose or teach a maneuvering signal transmitter set comprising: a first transmitter configured to control at least forward, left, and right movement of a drone; and a second transmitter configured to control vertical movement and rotational movement of the drone as taught in claim 10.

Regarding claim 11, Edwards taken singly or in combination with other prior art of record, does not disclose or teach a maneuvering signal transmitter set comprising: a first transmitter configured to control at least forward, left, and right movement of a drone; and a second transmitter configured to control vertical movement and rotational movement of the drone as taught in claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661